Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.  The examiner has entered the claim amendments of 08-11-2021.  These amendments correct grammatical errors and do not affect the allowability of the previously allowed claims.  This communication is in response to a printer rush request (08-30-2021) from the Office of Publications.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Playsets of the prior art having interactive features provide an enhanced user experience. Commonly, playsets include video and/or sound playback features that may be triggered based on a user's actions. For example, as a user inserts, removes, or moves objects (e.g., a play piece or a game piece) within a playset, the playset initiates media playback.  However, in current implementations, the available media playback options are limited and do not allow a user to dynamically alter the story or song driving the playback options.  For example, once a story is started, a user is unable to alter the progression of the story, limiting the user experience.  Thus, there is a need for a playset that allows a user to dynamically adjust an interactive story or song of a playset to improve the user experience.  In the presently claimed invention, a playset comprises a plurality of scenes, a plurality of hotspots, and a switching mechanism. The plurality of hotspots is positioned within the plurality of scenes and configured to wirelessly couple with a first object.  The switching mechanism is configured to selectively couple to the each of the plurality of hotspots. The switching mechanism is communicatively coupled with a controller.  The controller is configured to establish communication with the first object using a first hotspot of the plurality of hotspots and determine an object type of the first object and a location of the first object within the playset.  The location of the first object corresponds to one of the2 ATTORNEY DOCKET NO.: DISN/0439US (111600)plurality of scenes that contains the first hotspot. The controller is further configured to select an interactive media based on the object type and the location of the first object, select a first media file based on the selected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/RONALD LANEAU/Primary Examiner, Art Unit 3715